OPINION — AG — QUESTION: "CERTAIN TRUSTEES OF THE EMPLOYEES' RETIREMENT SYSTEM OF TULSA COUNTY HAVE QUESTIONED THE AUTHORITY OF AN ASSISTANT DISTRICT ATTORNEY TO ACT AS A TRUSTEE OF SAID SYSTEM IN THE ABSENCE OF THE DISTRICT ATTORNEY." _ A QUALIFIED ASSISTANT DISTRICT ATTORNEY IS AUTHORIZED TO PERFORM EVERY ACT THAT THE DISTRICT ATTORNEY IS AUTHORIZED BY LAW TO PERFORM. CITE: 19 O.S. 1961 952 [19-952], 19 O.S. 1965 Supp., 215.16 [19-215.16], OPINION NO. 66-412 (BRIAN UPP) ** SEE: OPINION NO. 69-185 (1969) **